DETAILED ACTION
This correspondence is in response to the communications received October 28, 2019.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    519
    956
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 2, provided above, a piezoelectric device, comprising:

a substrate (100);

a metal-insulator-metal element (MIM) disposed on the substrate (MIM on 100);

a hydrogen blocking layer (104) disposed on the metal-insulator-metal element (104 on MIM);

a passivation layer (105) covering the hydrogen blocking layer and the metal-insulator- metal element (105 covers all of MIM and 104);

a first contact terminal electrically connected to the metal-insulator-metal element (106 connects to portion 101 of MIM); and

a second contact terminal electrically connected to the metal-insulator-metal element (107 connects to portion 103 of MIM).

Regarding claim 7, the Applicant discloses in Fig. 2, provided above, a piezoelectric device, comprising:

a substrate (100);

a first electrode disposed on the substrate (101 on 100);

a piezoelectric layer disposed on the first electrode (102 on 101);

a second electrode disposed on the piezoelectric layer (103 on 102);

a hydrogen blocking layer (104) disposed on the second electrode (103) and over the substrate (104 over 100 and 103);

a passivation layer (105) covering the hydrogen blocking layer (on 104), the second electrode (on 103), the piezoelectric layer (on 102) and the first electrode (on 101);

a first contact terminal electrically connected to the first electrode (106 connects to portion 101 on MIM); and

a second contact terminal electrically connected to the second electrode (107 connects to portion 103 of MIM).

Regarding claim 16, the Applicant discloses in Fig. 2 and fabrication sequence Figures 3A-I, provided above, a method of forming a piezoelectric device, comprising:

sequentially forming a first conductive layer (101), a piezoelectric material layer (102) and a second conductive layer (103) on a substrate (100);

forming a first hydrogen blocking material layer on the second conductive layer (forming 104 on 103);

patterning the first hydrogen blocking material layer to form a first hydrogen blocking layer (104a); and

forming a passivation layer to cover the first hydrogen blocking layer (105 covers 104a).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2016/0043299) in view of Mizukami (US 2016/0351788).

    PNG
    media_image2.png
    713
    1262
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Fujimori discloses in Fig. 2, provided above, a piezoelectric device, comprising:

a substrate (combination of elements 3, 2, 10, 11);

a metal-insulator-metal element (6, which has a lower electrode 7, where 7 is metal, ¶ 0149, piezoelectric layer 8, which happens to be the “insulator” material as discussed in ¶ 0131 as PbZrxTi1-xO, which is a “metal oxide” and then 9 is a metal, ¶ 0132 where of 9, 32 is iridium oxide and 32 is iridium, where iridium is a transition metal) disposed on the substrate (6 on noted substrate);

a hydrogen blocking layer (13, ¶ 0133, “hydrogen barrier film 13”) disposed on the metal-insulator-metal element (13 is disposed on various surfaces of 6);

a passivation layer (14, ¶ 0133, “interlayer insulating film 14”) covering the hydrogen blocking layer and the metal-insulator- metal element (14 covers both 13 and various surfaces of 6);

a first contact (7B) terminal electrically connected to the metal-insulator-metal element (7B electrically connects to 7(7A) by way of 11); and

a second contact terminal (15, ¶ 0134, “wiring 15”) electrically connected to the metal-insulator-metal element (15 electrically connects to upper electrode 9 of element 6).

Fujimori discloses the “interlayer insulating film 14”, but does not explicitly state that it is a “passivation layer”.

    PNG
    media_image3.png
    343
    743
    media_image3.png
    Greyscale

Mizukami discloses in paragraph 0083, “The second insulating protective film 38 layer …”, where film 38 can be seen in Fig. 3A, shown above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the insulating film is a passivation layer,

in the invention or system of Fujimori as taught by Mizukami, for the purpose of protecting the device from mechanical or environmental damage.

Regarding claim 2, Fujimori et al. disclose the piezoelectric device of claim 1, wherein the metal-insulator-metal element (6) comprises a first electrode (7), a piezoelectric layer (8) and a second electrode (9) sequentially stacked on the substrate (6 on noted substrate).

Regarding claim 3, Fujimori et al. disclose the piezoelectric device of claim 2, wherein the hydrogen blocking layer physically contacts the metal-insulator-metal element at a top surface of the second electrode (13 is on portions of top surface of 9 in Fig. 2 of Fujimori).

Regarding claim 4, Fujimori et al. disclose the piezoelectric device of claim 2, and Fujimori discloses wherein the hydrogen blocking layer covers and contacts a top surface of the second electrode (13 on portions of 9 in Fig. 2 of Fujimori).  Mizukami discloses in Fig. 3A, wherein the lower electrode 23 and piezoelectric layer analogous film 24 have edges that protrude which allows for the film 31 to make contact with upper surfaces of all three device layers 23, 24 and 25, so Mizukami discloses wherein the hydrogen blocking layer covers and contacts … a top surface of the first electrode and a top surface of the piezoelectric layer”.  Film 31 is made of the materials used to make hydrogen barrier layer, see ¶ 0075 for list of the materials for film 31, “Al2O3, ZrO2, Y2O3, Ta2O3, and TiO2”.

Regarding claim 5, Fujimori et al. disclose the piezoelectric device of claim 1, and Fujimori discloses wherein a material of the hydrogen blocking layer comprises Al.03, TiO2, Fe203, ZrO2, ZnO, CuO or Ta20Os (¶ 0133, “The hydrogen barrier film 13 is constituted, for example, of Al2O3 (alumina)”).

Regarding claim 7, the prior art of Fujimori discloses in Fig. 2, provided above, a piezoelectric device, comprising:

a substrate (combination of elements 3, 2, 10, 11);

a first electrode (7) disposed on the substrate (7 on noted substrate);

a piezoelectric layer disposed on the first electrode (8 on 7);

a second electrode disposed on the piezoelectric layer (9 on 8);

a hydrogen blocking layer (13, ¶ 0133, “hydrogen barrier film 13”) disposed on the second electrode and over the substrate (13 on parts of 9 and on top of noted substrate);

a passivation layer (14, ¶ 0133, “interlayer insulating film 14”) covering the hydrogen blocking layer (14 on 13), the second electrode (14 on parts of 9), the piezoelectric layer (14 over parts of 8) and the first electrode (14 on parts of 7);

a first contact terminal (7B) electrically connected to the first electrode (7B connects to 7(7A) by way of 11); and

a second contact terminal (15) electrically connected to the second electrode (15 electrically connects to 9).

Fujimori discloses the “interlayer insulating film 14”, but does not explicitly state that it is a “passivation layer”.

Mizukami discloses in paragraph 0083, “The second insulating protective film 38 layer …”, where film 38 can be seen in Fig. 3A, shown above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the insulating film is a passivation layer,

in the invention or system of Fujimori as taught by Mizukami, for the purpose of protecting the device from mechanical or environmental damage.

Regarding claim 8, Fujimori et al. disclose the piezoelectric device of claim 7, and Fujimori shows in Fig. 2, wherein the hydrogen blocking layer (13) is disposed right above the second electrode (13 over 9) and physically contacts the second electrode at a top surface of the second electrode (13 contacts edges of top surface of 9).

Regarding claim 10, Fujimori et al. disclose the piezoelectric device of claim 8, and Fujimori discloses in Fig. 2, wherein sidewalls of the first electrode (7), the piezoelectric layer (8) and the second electrode (9) are vertically aligned (as can be seen in Fig. 2).

Regarding claim 14, Fujimori et al. disclose the piezoelectric device of claim 7, wherein the passivation layer (14) and the hydrogen blocking layer (13) have a first contact hole (discontinuity in 13/14 where 7 makes contact with 11) and a second contact hole (discontinuity in 13/14 where 15 makes contact with 9), the first contact terminal (7B) is electrically connected to the first electrode (7A) through the first contact hole (noted discontinuity in 13/14 where 7B makes contact with 11 and then 7A), and the second contact terminal (15) is electrically connected to the second electrode (9) through the second contact hole (noted discontinuity in 13/14 where 15 contacts 9).

Regarding claim 15, Fujimori et al. disclose the piezoelectric device of claim 7, and Fujimori discloses wherein a material of the hydrogen blocking layer comprises Al.03, TiO2, Fe203, ZrO2, ZnO, CuO or Ta20Os (¶ 0133, “The hydrogen barrier film 13 is constituted, for example, of Al2O3 (alumina)”).

Regarding claim 16, the prior art of Fujimori discloses in Figs. 2 and 6A-N, provided above, a  method of forming a piezoelectric device, comprising:

sequentially forming a first conductive layer (Fig. 6C, element layer 7), a piezoelectric material layer (Fig. 6D, element layer 8) and a second conductive layer (Fig. 6E, element layer 9) on a substrate (combination of elements 2, 10 and 11);

forming a first hydrogen blocking material layer on the second conductive layer (Fig. 6H, film 13 is deposited);

patterning the first hydrogen blocking material layer to form a first hydrogen blocking layer (13 is patterned in it’s final state by the step of Fig. 6N); and

forming a passivation layer to cover the first hydrogen blocking layer (14 on 13).

Fujimori discloses the “interlayer insulating film 14”, but does not explicitly state that it is a “passivation layer”.

Mizukami discloses in paragraph 0083, “The second insulating protective film 38 layer …”, where film 38 can be seen in Fig. 3A, shown above.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the insulating film is a passivation layer,

in the invention or system of Fujimori as taught by Mizukami, for the purpose of protecting the device from mechanical or environmental damage.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2016/0043299) in view of Mizukami (US 2016/0351788) in view of Kanaya et al. (US 2006/0017086).

Regarding claim 9, Fujimori et al. disclose the piezoelectric device of claim 8, however Fujimori does not disclose, “wherein sidewalls of the first electrode, the piezoelectric layer and the second electrode are tilted sidewalls”.

Kanaya discloses in either Fig. 13A, wherein sidewalls of the first electrode, the piezoelectric layer and the second electrode are tilted sidewalls (portion of upper sidewall of 112, sidewall of 113/114, sidewall of 115 are slanted).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein sidewalls of the first electrode, the piezoelectric layer and the second electrode are tilted sidewalls”,

in the invention or system of Fujimori as taught by Kanaya, for the purpose of providing a sidewall orientation that is more conducive to uniform film growth of the insulating layers subsequent to formation of the device layers.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. (US 2016/0043299) in view of Mizukami (US 2016/0351788) in view of Jones et al. (US 5,716,875).

Regarding claim 17, Fujimori et al. disclose the method of claim 16, however Fujimori does not disclose,
“wherein patterning the first hydrogen blocking material layer to form the first hydrogen blocking layer comprises:
forming a first photoresist layer on the first hydrogen blocking material layer; and
performing a first etching step to the first hydrogen blocking material layer and the second conductive layer by using the first photoresist layer as an etch mask to form the first hydrogen blocking layer and a second electrode”.

    PNG
    media_image4.png
    534
    490
    media_image4.png
    Greyscale

Jones discloses in Figs. 11-12, provided above, wherein barrier film (titanium oxide) 64 and top electrode 62 (platinum) are patterned together in a photolithography process, col. 6, lines 36-46.  It is noted that photoresist and etching are well known features of photolithography process and Examiner is taking official notice to include that photolithography includes resist mask formation and etching.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“wherein patterning the first hydrogen blocking material layer to form the first hydrogen blocking layer comprises:
forming a first photoresist layer on the first hydrogen blocking material layer; and
performing a first etching step to the first hydrogen blocking material layer and the second conductive layer by using the first photoresist layer as an etch mask to form the first hydrogen blocking layer and a second electrode”,

in the invention or system of Fujimori as taught by Jones, for the purpose of providing the method to pattern the barrier and top electrode for defining the device out of previously blanket deposited films.


Allowable Subject Matter
Claims 6, 11-13 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 12 and 13 are objected to for their dependence upon claim 11.   Claims 19 and 20 are objected to for their dependence upon claim 18.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893